2022 WI 30

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:              2020AP298-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Joseph G. Green,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 396 Wis. 2d 658,957 N.W.2d 583
                          PDC No: 2021 WI App 18 - Published (2021)

OPINION FILED:         May 13, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         December 13, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              Valerie Bailey-Rihn

JUSTICES:
ROGGENSACK, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined, and in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined
with respect to Part II.D., and in which DALLET, J., joined with
respect to Part II.D. and ¶¶3 and 53. ANN WALSH BRADLEY, J.,
filed an opinion concurring in part and dissenting in part, in
which DALLET and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the plaintiff-respondent-petitioner, there were briefs
filed by Kara L. Janson, assistant attorney general; with whom on
the brief was Joshua L. Kaul, attorney general. There was an oral
argument by Kara L. Janson.


      For    the     defendant-appellant,    there   were   briefs    filed   by
Kathilynne A. Grotelueschen,          assistant state public defender.
There was an oral argument by Kathilynne A. Grotelueschen.
                                                                       2022 WI 30
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.        2020AP298-CR
(L.C. No.       2019CF3109)

STATE OF WISCONSIN                            :              IN SUPREME COURT

State of Wisconsin,

                Plaintiff-Respondent-Petitioner,                      FILED
           v.                                                    MAY 13, 2022
Joseph G. Green,                                                     Sheila T. Reiff
                                                                 Clerk of Supreme Court
                Defendant-Appellant.



ROGGENSACK, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined, and in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined
with respect to Part II.D., and in which DALLET, J., joined with
respect to Part II.D. and ¶¶3 and 53. ANN WALSH BRADLEY, J., filed
an opinion concurring in part and dissenting in part, in which
DALLET and KAROFSKY, JJ., joined.




       REVIEW of a decision of the Court of Appeals.                   Limited in

part; affirmed in part.



       ¶1       PATIENCE DRAKE ROGGENSACK, J.          Joseph G. Green was

charged with first-degree intentional homicide, and was determined

to be incompetent to stand trial.           He was committed pursuant to

Wis.       Stat.    § 971.14   (2017-18)1   to      administer        involuntary

       1   All references to the Wisconsin Statutes are to the 2017-
                                                                     No.    2020AP298-CR



medication.            Green appealed the order, and according to our

decision in State v. Scott, 2018 WI 74, 382 Wis. 2d 476, 914 N.W.2d

141,       the        order   for     involuntary        medication        was   stayed

automatically.            We review the court of appeals' opinion2 that

reversed         the    circuit     court's3       decision    granting    the   State's

involuntary medication order, lifting the stay of involuntary

medication, and tolling the statutory time limit to bring a

defendant to competence.

       ¶2        We    conclude     that   because       the    State's    significant

pretrial interests in bringing a defendant who meets each one of

the factors set out in Sell v. United States4 to competency for

trial and providing timely justice to victims outweigh upholding

a defendant's liberty interest in refusing involuntary medication

at the pretrial stage of criminal proceedings, Scott's automatic

stay of involuntary medication orders pending appeal does not apply

to pretrial proceedings.               Therefore, we employ our supervisory

authority to limit our decision in Scott on which the court of

appeals relied.5


2018 version unless otherwise indicated.
       2   State v. Green, 2021 WI App 18, 396 Wis. 2d 658, 957 N.W.2d
583.

       The Honorable Valerie Bailey-Rihn of Dane County Circuit
       3

Court presided.
       4   Sell v. United States, 539 U.S. 166, 179 (2003).

       The court of appeals concluded that the State did not meet
       5

its burden in regard to the second and fourth Sell factors that we
adopted and required in State v. Fitzgerald, 2019 WI 69, ¶2, 387
Wis. 2d 384, 929 N.W.2d 165, unless dangerousness to self or others
                                               2
                                                            No.     2020AP298-CR



     ¶3     We also conclude that Wis. Stat. § 971.14(5)(a)1. is not

subject to tolling in a pretrial context.          Accordingly, we affirm

the court of appeals decision in part.

                              I.    BACKGROUND

     ¶4     The facts in this case are undisputed.          On December 27,

2019, the State filed a criminal complaint charging Green with

first-degree intentional homicide with use of a dangerous weapon.

Pretrial,    defense      counsel   raised    reason   to   doubt      Green's

competency to proceed.        The circuit court ordered a competency

examination, which was completed by Dr. Craig Schoenecker and

filed with the court. At the competency hearing, Dr. Schoenecker

testified that Green was not competent but could be restored to

competency through anti-psychotic-type medication within the 12-

month statutory timeframe.          Dr. Schoenecker also testified that

the medication was medically appropriate, substantially unlikely

to have side effects that would undermine a fair trial, and that

other, less intrusive, treatments were unlikely to restore Green

to competency.
     ¶5     After   the    hearing,   the    circuit   court      found   Green

incompetent. Accordingly, the court entered an order of commitment

for treatment with the involuntary administration of medication.


is at issue.

     Because Green received alternate treatment; pled guilty to a
lesser charge; was found not guilty by reason of mental disease or
defect and is receiving care appropriate to his condition, these
concerns are no longer relevant to this review. No party raised
mootness in their briefs to us, therefore, we do not address the
mootness doctrine.

                                      3
                                                              No.   2020AP298-CR



Following    this    determination,       Green    appealed   and   filed    an

emergency motion for stay of the involuntary medication order

pending appeal, which was automatically granted by the circuit

court pursuant to our decision in Scott.

     ¶6     The State responded with motions to lift the automatic

stay and to toll the statutory time period to bring a defendant to

competence, both of which were granted by the circuit court. Green

appealed.    He moved for relief pending appeal, which included

reinstatement of the temporary stay. The court of appeals reversed

the circuit court's involuntary medication order and its order

lifting the automatic stay of involuntary medication.                 State v.

Green, 2021 WI App 18, ¶2, 396 Wis. 2d 658, 957 N.W.2d 583.                  In

addition, the court of appeals determined that the circuit court

lacked authority to toll the statutory time period to bring Green

to competency.       Id., ¶58.     We granted the State's petition for

review.

     ¶7     Upon    granting   review,     the    parties   submitted   briefs

addressing the circuit court's ability to toll the limits on the
maximum length of commitment for competency restoration.              However,

following oral argument, additional briefing was ordered to answer

whether the automatic stay required by Scott applied to pretrial

proceedings.       We determine:    (1) whether Scott's automatic stay

applies to pretrial competency proceedings and (2) whether Wis.

Stat. § 971.14(5)(a)1. permits tolling the 12-month limitation

provided to restore a defendant to competency.




                                      4
                                                           No.      2020AP298-CR



                              II.   DISCUSSION

                        A.    Standard of Review

     ¶8     In the matter before us, we review the exercise of our

superintending and administrative authority over Wisconsin courts

as reasoned in Scott.       Scott, 382 Wis. 2d 476, ¶43.         In so doing,

we review our discretionary exercise of a constitutionally granted

power.     Wis. Const. art. VII, § 3.       This review involves not just

the declared source of that power, but also the rationale we

employed for exercising it.

     ¶9     We also review the court of appeals' interpretation and

application     of   Wis.      Stat.       § 971.14(5)(a)1.          Statutory

interpretation and application present questions of law for our

independent review.        Wisconsin Legislature v. Palm, 2020 WI 42,

¶14, 391 Wis. 2d 497, 942 N.W.2d 900.

                      B.    Competency Proceedings

     ¶10    This case arises out of an order of commitment for the

provision of involuntary medication.           Therefore, some background

about     the   statutory      foundation      for   and      the     judicial
interpretations of such orders may be helpful to the reader.

     ¶11    We begin with the statutory foundation for commitment

proceedings in criminal prosecutions,            Wis. Stat. § 971.13(1),

which provides:

     No person who      lacks substantial mental capacity to
     understand the    proceedings or assist in his or her own
     defense may be     tried, convicted or sentenced for the
     commission of     an offense so long as the incapacity
     endures.




                                       5
                                                      No.   2020AP298-CR



§ 971.13(1).      Section 971.13(1) is a codification of the due

process requirement that a defendant be able to "understand" and

"assist" when evaluating a defendant's competency to stand trial.

It "considers whether the defendant:     (1) 'has sufficient present

ability to consult' with his or her lawyer 'with a reasonable

degree of rational understanding;' and (2) 'has a rational as well

as factual understanding of the proceedings.'"       State v. Smith,

2016 WI 23, ¶35, 367 Wis. 2d 483, 878 N.W.2d 135 (quoting State v.

Byrge, 2000 WI 101, ¶27, 237 Wis. 2d 197, 614 N.W.2d 477).        "This

two-part 'understand-and-assist' test constitutes the core of the

competency-to-stand-trial analysis."     Id., ¶28.

       ¶12   Furthermore, "[w]henever there is a reason to doubt the

competency of a defendant to proceed," the circuit           court is

directed to order an examination of the defendant under Wis. Stat.

§ 971.14(1r)(a) and (2).     State v. Garfoot, 207 Wis. 2d 214, 221,

558 N.W.2d 626 (1997).     Upon completion of the examination, the

examiner submits a report "'regarding the defendant's present

mental capacity to understand the proceedings and assist in his or
her defense.'"     Id. (quoting § 971.14(3)(c)).     Importantly, the

inquiry whether a defendant is competent to stand trial is a

judicial, not a medical, determination.     Byrge, 237 Wis. 2d 197,

¶31.    "Although a defendant may have a history of psychiatric

illness, a medical condition does not necessarily render the

defendant incompetent to stand trial."    Id. (quoting State ex rel.

Haskins v. Cnty. Ct. of Dodge Cnty., 62 Wis. 2d 250, 264-65, 214

N.W.2d 575 (1974)).


                                   6
                                                    No.   2020AP298-CR



     ¶13   When a defendant's competency is contested, the court

shall hold an evidentiary hearing.       Wis. Stat. § 971.14(4)(b).

The circuit court should not make a competency determination simply

"on the basis of rubber stamping the report of a psychiatrist."

Haskins, 62 Wis. 2d at 264.   Rather, the circuit court must "weigh

evidence that the defendant is competent against evidence that he

or she is not."   Garfoot, 207 Wis. 2d at 222.

     ¶14   If a defendant is found to be incompetent, a court may

allow the government to confine and involuntarily medicate the

defendant if certain criteria are met.    In Sell v. United States,

the United States Supreme Court reasoned that:

     [T]he Constitution permits the Government involuntarily
     to administer antipsychotic drugs to a mentally ill
     defendant facing serious criminal charges in order to
     render that defendant competent to stand trial, but only
     if   the   treatment   is   medically   appropriate,   is
     substantially unlikely to have side effects that may
     undermine the fairness of the trial, and, taking account
     of    less   intrusive    alternatives,   is    necessary
     significantly to further important governmental trial-
     related interests.
Sell v. United States, 539 U.S. 166, 179 (2003); see also Riggins

v. Nevada, 504 U.S. 127, 139 (1992) (citing Washington v. Harper,

494 U.S. 210 (1990)).     Although permitted, the Supreme Court in

Sell explained that administration of drugs solely to return

competence may be rare.   Sell, 539 U.S. at 180.

     ¶15   The Supreme Court set out four factors, often referred

to as the "Sell factors," as the standard for determining whether

involuntary medication is constitutionally permissible.6      First,

     6 Two years ago, in Fitzgerald, we adopted the Sell factors
and concluded that ordering involuntary medication without first
                                 7
                                                                    No.      2020AP298-CR



"a court must find that important governmental interests are at

stake.         The    Government's      interest   in    bringing       to    trial   an

individual accused of a serious crime is important.                          That is so

whether the offense is a serious crime against the person or a

serious     crime      against   property."        Id.    at    180     (emphasis     in

original).           Second, the court must conclude that "involuntary

medication will          significantly further          those concomitant state

interests.           It must find that administration of the drugs is

substantially likely to render the defendant competent to stand

trial."     Id. at 181 (emphasis in original).                 Yet, "[a]t the same

time,     it    must     find    that    administration        of     the     drugs   is

substantially unlikely to have side effects that will interfere

significantly with the defendant's ability to assist counsel in

conducting a trial defense, thereby rendering the trial unfair."

Id.

      ¶16      Third,    "the    court    must     conclude      that       involuntary

medication is necessary to further those interests.                          The court

must find that any alternative, less intrusive treatments are
unlikely to achieve substantially the same results." Id. (emphasis

in original).         And finally, fourth, "the court must conclude that

administration of the drugs is medically appropriate, i.e., in the

patient's best medical interest in light of his medical condition."

Id. (emphasis in original).


complying with the Sell factors was unconstitutional.          See
Fitzgerald, 387 Wis. 2d 384, ¶32 (holding that Wis. Stat.
§ 971.14(3)(dm) and (4)(b) are unconstitutional unless the circuit
court applies the Sell factors).

                                           8
                                                                     No.    2020AP298-CR



      ¶17     These    factors     encapsulate          competing          policy   and

constitutional        considerations      at    play    when   a     court    analyzes

whether     the   government      shall    be    permitted      to     involuntarily

medicate a defendant in order to bring the defendant to competency

to stand trial.        Under the Due Process Clause of the Fourteenth

Amendment to the United States Constitution, "individuals have 'a

significant       liberty     interest          in     avoiding       the     unwanted

administration of antipsychotic drugs.'"                   State v. Fitzgerald,

2019 WI 69, ¶13, 387 Wis. 2d 384, 929 N.W.2d 165 (quoting Harper,

494 U.S. at 221). Alternately, the State has an important interest

in bringing an individual accused of a serious crime to trial.

Sell, 539 U.S. at 179.            It was against the interplay of these

important, competing interests that we decided State v. Scott.

                             C.    State v. Scott

                             1.    Postconviction

      ¶18     Several years after being convicted, Andre Scott sought

to pursue postconviction relief.                 Scott, 382 Wis. 2d 476, ¶5.

Defense counsel requested a competency evaluation, and the circuit
court held a competency hearing.                Thereafter, the court ordered

that the defendant be involuntarily medicated to competency for

purposes of participating in postconviction proceedings.                      Id., ¶6.

We reviewed the circuit court's order for involuntary medication

to   enable    participation      in   postconviction          proceedings.         The

circuit court had found that Scott was not competent to proceed

with his postconviction motion for relief and was not competent to

refuse medication and treatment.               Id.


                                          9
                                                               No.    2020AP298-CR



      ¶19    We   granted    bypass   and     reversed   the   circuit   court's

involuntary medication order because it had not followed the

procedures we set forth in State v. Debra A.E.7             Scott, 382 Wis. 2d

476, ¶8.      Although the circuit court's decision in Scott was

reversed based on its failure to follow those procedures, we posed

and   answered      an      additional      question:    "Should     involuntary

medication or treatment orders be automatically stayed pending

appeal?"     Id., ¶10.

      ¶20    In invoking our constitutional superintending authority,

we concluded that "involuntary medication orders are subject to an

automatic stay pending appeal."           Id., ¶43.      Our reasoning for the

decision was simple, "if involuntary medication orders are not

automatically stayed pending appeal, the defendant's 'significant'

constitutionally protected 'liberty interest' in 'avoiding the

unwanted administration of antipsychotic drugs' is rendered a

nullity."     Id., ¶44 (quoting Sell, 539 U.S. at 177).

      ¶21    Furthermore, in order to give the State the opportunity

to lift the stay, we modified the legal standard set forth in State
v. Gudenschwager, 191 Wis. 2d 431, 529 N.W.2d 225 (1995).                 Scott,

382 Wis. 2d 476, ¶45.           On a motion to lift an automatic stay

pending appeal of an involuntary medication order, we concluded

that the State:

      (1)    make a strong showing that it is likely to succeed
             on the merits of the appeal;

      (2)    show that the defendant will not suffer irreparable
             harm if the stay is lifted;

      7   State v. Debra A.E., 188 Wis. 2d 111, 523 N.W.2d 727 (1994).

                                         10
                                                            No.    2020AP298-CR


       (3)    show that no substantial harm will come to other
              interested parties if the stay is lifted; and

       (4)    show that lifting the stay will do no harm to the
              public interest.
Id., ¶47.      This presents a discretionary decision for the court of

appeals; therefore, we concluded that the court of appeals was

required to explain the reasoning underlying its decision.                Id.,

¶48.

       ¶22    In   the   years   following    our     decision    in   Scott,

experiences with its employment at differing points in criminal

proceedings require that we revisit our exercise of discretion in

regard to automatically staying involuntary medication orders

during an appeal of such orders.          In our further discussion, we

examine whether our reasoning that supported Scott's automatic

stay pending appeal applies to appeals of involuntary medication

orders issued in a pretrial context.

       ¶23    We begin with Debra A.E. where we set out procedures for

managing       postconviction    relief      of     allegedly     incompetent

defendants.8       The process established by Debra A.E. requires:

           [D]efense counsel should proceed with postconviction
           relief on a defendant's behalf, even if the defendant
           is incompetent, when issues rest on the trial court
           record and involve no risk to the defendant.[9]


       In Debra A.E., we concluded that Wis. Stat. § 971.14(1)(a)
       8

(1991-92) did not apply to post-sentencing proceedings.     Debra
A.E., 188 Wis. 2d at 128 n.14. We note that § 971.14(1)(a) has
been repealed and replaced with § 971.14(1r). The parties do not
challenge    whether   competency    determinations   apply    to
postconviction proceedings. Accordingly, we do not address the
statutory change further.
       9   Id. at 130.

                                     11
                                                                    No.   2020AP298-CR


           [A]fter sentencing, if state or defense counsel has a
           good faith doubt about a defendant's competency to
           seek postconviction relief, counsel should advise the
           appropriate court of this doubt on the record and move
           for a ruling on competency.[10]

           Based on the tasks that may be required of defendants
           seeking postconviction relief, we conclude that a
           defendant is incompetent to pursue postconviction
           relief under sec 809.30 . . . when he or she is unable
           to assist counsel or to make decisions committed by
           law to the defendant with a reasonable degree of
           understanding.[11]

           [If the defendant's assistance is needed for decision-
           making,] defense counsel can seek appointment of a
           temporary guardian when an incompetent defendant is
           incapable of making a decision that the law requires
           the defendant to make.[12]
In Scott, we endorsed those procedures set out in Debra A.E.

Scott, 382 Wis. 2d 476, ¶25.

      ¶24    We   explained      that     our    purpose      in    creating    those

procedures was to "fashion a process through which circuit courts

and   counsel     can   manage   the    postconviction        relief      of   alleged

incompetent       defendants"     while        effectively     administering        the

judicial system.        State v. Debra A.E., 188 Wis. 2d 111, 129, 523

N.W.2d      727   (1994).        Further,       because      many    postconviction

defendant-opportunities can be proceeded upon independently by

counsel,     we   concluded   that      postconviction       proceedings       do   not

ordinarily need to "include a court order for treatment to restore




      10   Id. at 131.
      11   Id. at 126.
      12   Id. at 130.

                                          12
                                                              No.     2020AP298-CR



competency.      Meaningful postconviction relief can be provided even

though a defendant is incompetent."           Id. at 130.

       ¶25     When taken together, Debra A.E.'s procedures, affirmed

in    Scott,    show    that   competence   has   a   different     effect   on   a

defendant's interests at the postconviction stage of criminal

proceedings      than    competence   has   pretrial.      Postconviction,        a

defendant's liberty interest in refusing involuntary medication

remains high.      Scott, 382 Wis. 2d 476, ¶44.          However, the State's

interest in involuntarily medicating a defendant is significantly

less at the postconviction stage when compared to pretrial.                  This

is so, in part, because, although victim and community interests

remain considerable at the postconviction stage, the State has

already employed a significant portion of the criminal justice

process to try to achieve justice for victims and the community as

a whole.       Furthermore, the State's dual interest in protecting a

defendant's right to appeal and promoting the finality of the

conviction can be accomplished despite an incompetent defendant.

Id.




                                       13
                                                                  No.    2020AP298-CR



                                 2.     Pretrial

       ¶26    Pretrial,   the    effects        of    a   defendant's      lack   of

competence are quite different.               Under our common law system, it

has long been accepted that "[u]nless a defendant is competent,

the State cannot put him on trial."                  Riggins, 504 U.S. at 139

(Kennedy, J., concurring); see also State v. Johnson, 133 Wis. 2d

207,   223,    395    N.W.2d    176,    184    (1986)     ("We   start    with    the

proposition that an incompetent [defendant] may not be subjected

to a trial.").

       ¶27    The    prohibition       against       "trying     the    incompetent

defendant was well established by the time Hale and Blackstone

wrote their famous commentaries."               Cooper v. Oklahoma, 517 U.S.

348, 356 (1996) (quoting 4 W. Blackstone, Commentaries *24 ("If a

man in his sound memory commits a capital offence . . . and if,

after he has pleaded, the prisoner becomes mad, he shall not be

tried:   for how can he make his defence?")).                      In short, the

requirement that the defendant be competent to stand trial is

"rudimentary," Riggins, 504 U.S. at 139 (Kennedy, J., concurring),
and "fundamental to an adversary system of justice."                       Drope v.

Missouri, 420 U.S. 162, 172 (1975).

       ¶28    Regarding involuntary medication administered solely to

bring a defendant to competency for trial, the United States

Supreme Court has held that a defendant "charged by a State with

a criminal offense who is committed solely on account of his

incapacity to proceed to trial cannot be held more than the

reasonable period of time necessary to determine whether there is


                                         14
                                                                         No.    2020AP298-CR



a substantial probability that he will attain that capacity in the

foreseeable future." Jackson v. Indiana, 406 U.S. 715, 738 (1972).

     ¶29      In    Sell,    the    Supreme       Court   set    forth     criteria     for

determining when the government may be allowed to involuntarily

medicate a defendant for the purpose of making the defendant

competent to stand trial.              Sell, 539 U.S. at 180-81.                  In short

summation,     a     court    must    find    that:       (1) there       are    important

government interests at stake, including bringing a defendant to

trial   for    a     serious       crime;    (2) involuntary          medication       will

significantly        further       those    state     interests;         (3) involuntary

medication     is        substantially      likely    to     render       the    defendant

competent to stand trial; and (4) administration of the drugs is

in the patient's best medical interest in light of his medical

condition.         Id.    However, postconviction circumstances that call

for governmental involuntary medication are "rare."                            Id. at 180.

     ¶30      As    with    Debra    A.E.'s       concerns      in   a    postconviction

context,       significant,          competing        interests          underlie       our

consideration of the involuntary administration of medication in
a pretrial context.            The defendant holds the same substantial

liberty interest in refusing involuntary medication, regardless of

the stage of proceedings.             Scott, 382 Wis. 2d 476, ¶44.                  Once a

defendant is subject to involuntary medication, irreparable harm

could be done.           Sell, 539 U.S. at 177.

     ¶31      On the other hand, the State has a significant interest

in bringing a defendant to trial.                  Id. at 180. The State's power

"to bring an accused to trial is fundamental to a scheme of
'ordered liberty' and prerequisite to social justice and peace."
                                             15
                                                                 No.   2020AP298-CR



Illinois    v.   Allen,   397    U.S.    337,    347    (1970)    (Brennan,    J.,

concurring).      Further,      unlike    postconviction       proceedings,     in

pretrial proceedings, the State has yet to employ a significant

portion of the criminal justice process to try to achieve justice

and uphold the considerable victim and community interests at

stake.     For example, victims are guaranteed a right to "justice

and due process," as well as a "timely disposition of the case,

free from unreasonable delay."            Wis. Const. art. I, § 9m(2)(d).

And while treatment to competency is not always necessary for

postconviction proceedings, see Debra A.E., 188 Wis. 2d at 131,

the State is required to bring a defendant to competency before a

defendant can be tried.         Wis. Stat. § 971.13(1).

     ¶32    Pretrial proceedings fall under the auspice of Wis.

Stat. §§ 971.13 and 971.14.         The terms of § 971.14(5)(a)1. limit

the treatment time for an incompetent defendant to "a period not

to exceed 12 months, or the maximum sentence specified for the

most serious offense with which the defendant is charged, whichever

is less."    As soon as a defendant is in custody for treatment, the
statutory time during which he or she may be held before trial

begins.     § 971.14(5)(a)1.; see also Jackson, 406 U.S. at 738

(explaining due process concerns).

     ¶33    Stated   otherwise,     while       Debra   A.E.     allows   defense

counsel to enlarge time periods for continuances in postconviction

competency proceedings, Debra A.E., 188 Wis. 2d at 134, statutory

and constitutional law principles reject unlimited continuances in

pretrial proceedings.      If the State is unsuccessful at restoring
competency for trial, the likelihood of which is increased if
                                         16
                                                        No.    2020AP298-CR



treatment is prevented by the automatic stay of Scott, a defendant

must be discharged from commitment and released unless civil

commitment proceedings are commenced pursuant to Wis. Stat. ch.

51.   See Wis. Stat. § 971.14(6)(a)−(b).

      ¶34    Since our decision in Scott, the State has been trapped

on both ends of the pretrial competency process.          On one hand,

Wis. Stat. § 971.14(5)(a)1. permits a defendant to be held for 12

months to be brought to competence.        On the other hand, Scott's

automatic stay of the involuntary medication order keeps the State

from starting the treatment that has been ordered by a court.

While the State was given some leeway in the form of a modified

Gudenschwager test, see Scott, 382 Wis. 2d 476, ¶47, this is a

high burden, and when employed, can use up the entire 12-month

maximum commitment period that is permitted for treatment.            And,

if the State is not able to satisfy this Gudenschwager test and

the time during which treatment can be required expires, the State

is without recourse for prosecution.          This is an unexpected

consequence of the automatic stay that we created in Scott.
      ¶35    Accordingly, even though the defendant has a constant

liberty interest in refusing involuntary medication, the State

cannot      prosecute   an   incompetent   defendant.         Wis.   Stat.

§ 971.13(1).     The State also has a constitutional duty to provide

timely justice to crime victims by bringing competent defendants

to trial.     Wis. Const. art. I, § 9m(2)(d).   Those State interests

currently are being frustrated by Scott's requirement to impose an

automatic stay on treatment during appeals of treatment orders.
Accordingly, we conclude that the balance of interests weighs in
                                   17
                                                            No.    2020AP298-CR



favor of concluding that Scott's automatic stay of involuntary

medication orders does not apply to pretrial proceedings.

     ¶36   We so conclude because in pretrial proceedings, Scott's

automatic stay of involuntary medication orders pending appeal is

unsound in principle and unworkable in practice. Johnson Controls,

Inc. v. Emps. Ins. of Wausau, 2003 WI 108, ¶99, 264 Wis. 2d 60,

665 N.W.2d 257 (citing Allied-Signal, Inc. v. Dir., Div. of Tax'n,

504 U.S. 768, 783 (1992)).           Accordingly, we conclude that the

automatic stay created      in Scott        shall not be applied during

pretrial proceedings.13

                D.    Wisconsin Stat. § 971.14(5)(a)1.

     ¶37   By   its   terms,    Wis.    Stat.   §    971.14(5)(a)1.      limits

commitment to restore competency to "a period not to exceed 12

months, or the maximum sentence specified for the most serious

offense with which the defendant is charged, whichever is less."

The State requested tolling of the statutory 12-month limitation

for achieving competency based on the stay of Green's medication

order under Scott.
     ¶38   In   answering      the   question   of    whether     Wis.   Stat.

§ 971.14(5)(a)1. permits tolling, we begin with the plain words of

the statute to determine what the legislature meant by the words

it chose. Townsend v. ChartSwap, LLC, 2021 WI 86, ¶12, 399 Wis. 2d

599, 967 N.W.2d 21 (citing State ex rel. Kalal v. Cir. Ct. for

     13Going forward, in pretrial proceedings, a defendant seeking
to stay an involuntary medication order pending appeal is able to
apply for a stay and the court of appeals, in the exercise of its
discretion, shall explain its rationale for granting or denying
the defendant's motion after considering our rationale herein.

                                       18
                                                                   No.      2020AP298-CR



Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110).                        If

the meaning is plain and unambiguous, our inquiry usually ends

without consulting extrinsic sources of interpretation, such as

legislative history.       Townsend, 399 Wis. 2d 599, ¶12.                In addition

to the words that the legislature chose, context and the structure

of the statute are important to a plain meaning interpretation.

Id., ¶13.

     ¶39    The words of Wis. Stat. § 971.14(5)(a)1. say nothing

about tolling, one way or the other. This is not unusual. However,

there have been times when tolling was accorded based on the manner

in which two relevant statutes fit together.                   Donaldson v. West

Bend Mut. Ins. Co., 2009 WI App. 134, ¶13, 321 Wis. 2d 244, 773

N.W.2d 470 (explaining how the period during which a cause of

action may be used as a counterclaim is tolled by the date on which

plaintiff   files    the    action).           The   State   referenced       no    such

statutory linkage in this matter.

     ¶40    Statutory      tolling   as    a     court   remedy      also    has    been

equitably   based    on    promised       action     that    harms    a     party   who
reasonably relied on the promise and is injured when the promised

act does not occur.        State ex rel. Griffin v. Smith, 2004 WI 36,

¶3, 270 Wis. 2d 235, 677 N.W.2d 259 (describing counsel's promise

to act as Griffin requested, we equitably tolled the time for

filing certiorari review of his parole revocation).                           No such

promised action is present here.

     ¶41    However, while the words of Wis. Stat. § 971.14(5)(a)1.

do not say anything about tolling, they do contextually inform our
analysis.      See   Townsend,       399       Wis. 2d      599,   ¶13.        Section
                                          19
                                                                  No.     2020AP298-CR



971.14(5)(a)1.       provides    that    if   the   court    determines      that   a

defendant is not competent but is likely to become competent within

the statutory timeframe, "[it] shall suspend the proceedings and

commit the defendant to the custody of the department for treatment

for a period not to exceed 12 months . . . ."                  § 971.14(5)(a)1.

As   the    court     of   appeals      noted,   the   legislature         describes

§ 971.14(5)(a)1.'s 12-month time period in terms of commitment

rather than treatment.        See Green, 396 Wis. 2d 658, ¶61 ("Although

the custody under § 971.14 must be for purposes of treatment, it

is the custody, not the treatment, that may not exceed twelve

months.").

     ¶42     In examining Wis. Stat. § 971.14's other subsections,

the same 12-month time period is repeatedly described as the

"commitment    period."         See   § 971.14(5)(b)    ("Each      report      shall

indicate either that the defendant has become competent, that the

defendant remains incompetent but that attainment of competency is

likely     within    the   remaining     commitment    period,      or     that   the

defendant has not made such progress that attainment of competency
is likely within the remaining commitment period."); § 971.14

(6)(a) ("If the court determines that it is unlikely that the

defendant will become competent within the remaining commitment

period, it shall discharge the defendant from the commitment and

release him or her, except as provided in par. (b).").

     ¶43     The legislature's use of a firm 12-month period as a

"commitment"        period,   rather     than    employing    a    more     flexible

"treatment" period as the term during which competency could be
restored, supports the conclusion that the legislature set a firm
                                         20
                                                                No.   2020AP298-CR



limit   on   the     term   of    an   involuntary     commitment     to   restore

competency for trial.

     ¶44     Furthermore,        the   statutory    history    underlying   other

amendments      to     Wis.       Stat.      § 971.14(5)(a)     confirms     this

interpretation through the legislature's repeated attention to due

process concerns as instructed by us and by the United States

Supreme Court.       See County of Dane v. LIRC, 2009 WI 9, ¶27, 315

Wis. 2d 293, 759 N.W.2d 571 (quoting Richards v. Badger Mut. Ins.

Co., 2008 WI 52, ¶22, 309 Wis. 2d 541, 749 N.W.2d 581) ("'A review

of statutory history is part of a plain meaning analysis' because

it is part of the context in which we interpret statutory terms.").

     ¶45     Early    provisions       of    Wis.   Stat.   § 971.14(5)    had   no

definite time limit during which a defendant could be committed

when competency was sought for trial. The commitment could proceed

"for so long as such condition endures."                    Wis. Stat. ch. 191,

§ 4700 (1878).        In 1969, the legislature amended § 971.14(5) to

provide that persons committed as incompetent to stand trial should

be confined for treatment for competency no longer than they could
be confined if convicted of the crime charged.

     ¶46     Then in 1975 in response to our decision in Haskins, the

legislature repealed the Wis. Stat. § 971.14(5) requirement that

a defendant could not be committed for longer than the defendant

could have been confined if convicted.                  A legislative note to

Assembly Bill 257, which was enacted as ch. 153, Laws of 1975,




                                            21
                                                          No.    2020AP298-CR



explained that "[t]he changes in sub. (5), relating to length of

commitment to determine competency, are a result of Haskins."14

     ¶47    In State ex rel. Deisinger v. Treffert, 85 Wis. 2d 257,

270 N.W.2d 402 (1978), we judicially replaced the time limit on

confinements   to   achieve   competency    that   the    legislature    had

removed based on its misunderstanding of our Haskins decision.             We

concluded that "[t]he most basic notions of due process fairness

require that one found incompetent to stand trial is entitled to

release when observatory confinement reaches the length of the

potential maximum sentence for the underlying criminal offense."

Id. at 268.    Shortly after Deisinger, the legislature once again

responded by amending Wis. Stat. § 971.14(5)(a) to legislatively

require the limitation we set out judicially in Deisinger.                Ch.

367, Laws of 1981.

     ¶48    In 1979, the legislature required that a defendant who

was committed to be treated to competence be examined at "6-month

intervals following commitment[, and] if the defendant has not

regained competency within 24 months of commitment" the defendant
should be discharged from commitment with a ch. 51 commitment

remaining a possibility.      In 1981, the legislature again amended

Wis. Stat. § 971.14(5)(a) to provide that the period during which

treatment   would   be   accorded   was   "18   months,   or    the   maximum

sentence . . . whichever is less."        § 971.14(5)(a) (1981-82).

     14This legislative history confirms our understanding derived
from the statutory history, which is explained further below, that
the legislature's changes were responsive to its understanding of
our directives. Westmas v. Creekside Tree Serv., Inc., 2018 WI
12, ¶20, 379 Wis. 2d 471, 907 N.W.2d 68.

                                    22
                                                          No.   2020AP298-CR



     ¶49   Then in 1989 Wis. Act 31, § 2850, effective January 1,

1990, the legislature once again amended Wis. Stat. § 971.14(5)(a)

to reduce the maximum confinement time for treatment to competence

from 18 months to 12 months.     That was the last substantive change.

     ¶50   Those statutory revisions do not decide whether the 12-

month provision found in Wis. Stat. § 971.14(5)(a)1. to bring a

defendant to competence should be tolled in the case before us,

but they show that the legislature was coordinating its revisions

with due process concerns that we raised and that the United States

Supreme Court raised in Jackson.      State v. Moore, 167 Wis. 2d 491,

500, 481 N.W.2d 633 (1992).       As the United States Supreme Court

has carefully explained, "a person charged by a State with a

criminal   offense   who   is   committed   solely   on   account   of   his

incapacity to proceed to trial cannot be held more than the

reasonable period of time necessary to determine whether there is

a substantial probability that he will attain [trial competency]

in the foreseeable future."      Jackson, 406 U.S. at 738.15

     ¶51   In the matter before us, the legislature has decided
that 12 months is the maximum time during which to "determine

whether there is a substantial probability that [a defendant] will

attain competency in the foreseeable future." Id. at 716. Jackson

limited such confinement based on due process concerns.          Given the

past due process consideration that the legislature has afforded

     15The presumption of innocence is overturned at conviction
and therefore, it is not a consideration postconviction. State v.
Allen, 2010 WI 89, ¶17, 328 Wis. 2d 1, 786 N.W.2d 124 ("Upon
appeal, however, the defendant is no longer protected by the
presumption of innocence.").

                                    23
                                                         No.    2020AP298-CR



in its amendments to Wis. Stat. § 971.14(5)(a)1., we conclude that

the plain meaning of the 12-month treatment limit does not permit

tolling of its limit on confinement for pretrial treatment to

achieve competency.    Accordingly, we affirm the court of appeals

decision in that regard.

                           III.   CONCLUSION

     ¶52   We   conclude   that   because   the    State's     significant

pretrial interests in bringing a defendant who meets each one of

the factors set out in Sell v. United States to competency for

trial and providing timely justice to victims outweigh upholding

a defendant's liberty interest in refusing involuntary medication

at the pretrial stage of criminal proceedings, Scott's automatic

stay of involuntary medication orders pending appeal does not apply

to pretrial proceedings.      Therefore, we employ our supervisory

authority to so limit our decision in Scott on which the court of

appeals relied.

     ¶53   We also conclude that Wis. Stat. § 971.14(5)(a)1. is not

subject to tolling in a pretrial context.         Accordingly, we affirm
the court of appeals decision in part.

     By the Court.—The decision of the court of appeals is limited

in part and affirmed in part.




                                   24
                                                             No.   2020AP298-CR.awb


     ¶54    ANN WALSH BRADLEY, J.           (concurring in part, dissenting

in part).       The involuntary administration of antipsychotic drugs

is "no small matter."         Langlade County v. D.J.W., 2020 WI 41, ¶43

n.7, 391 Wis. 2d 231, 942 N.W.2d 277.                Such drugs are "powerful

enough     to    immobilize     mind   and     body,"       have    a   "profound

effect . . . on the thought processes of an individual," and come

with a "well-established likelihood of severe and irreversible

adverse side effects."        In re Guardianship of Roe, 421 N.E.2d 40,

53 (Mass. 1981); see also United States v. Watson, 793 F.3d 416,

419 (4th Cir. 2015).

     ¶55    Accordingly,      both   this    court    and   the    United   States

Supreme Court have recognized that individuals have a significant

liberty    interest    in   avoiding   the     unwanted      administration     of

antipsychotic drugs.        State v. Fitzgerald, 2019 WI 69, ¶13, 387

Wis. 2d 384, 929 N.W.2d 165 (citing Washington v. Harper, 494 U.S.

210, 221 (1990)).

     ¶56    Just four years ago in State v. Scott, 2018 WI 74, ¶43,

382 Wis. 2d 476, 914 N.W.2d 141, this court unanimously again
affirmed the need to protect that liberty interest. We established

a new rule affecting criminal defendants declared not competent:

"involuntary medication orders are subject to an automatic stay

pending appeal."      Id.

     ¶57    Our rationale for that rule was likewise unanimous and

succinctly stated:      "The reasoning for our decision is simple——if

involuntary medication orders are not automatically stayed pending

appeal, the defendant's 'significant' constitutionally protected
'liberty interest' in 'avoiding the unwanted administration of

                                       1
                                                                        No.    2020AP298-CR.awb


antipsychotic drugs' is rendered a nullity."                           Id., ¶44 (citations

omitted).

       ¶58      Despite    no    party     initially       raising       the       issue,1     the

majority        now    backtracks       on    this      rule,     declaring          that      our

determination in Scott does not apply to pre-trial proceedings.

In doing so, it accomplishes just the result that Scott was

intended to prevent, i.e., that the defendant's liberty interest

in    avoiding        unwanted    antipsychotic          medication           is    rendered     a

nullity.

       ¶59      I     agree      with      the        majority     that            Wis.     Stat.

§ 971.14(5)(a)1. is not subject to tolling.2                       However, I part ways

with the majority because I determine that the reasoning behind

the    automatic        stay     in     Scott        applies    equally        to    pre-trial

proceedings and postconviction proceedings.                             Rather than limit

Scott,      I   would     uphold      it     along      with     the    vitality          of   the

constitutionally protected right on which it is premised.

       ¶60      Accordingly, I concur in part and dissent in part.

                                                 I
       ¶61      Joseph Green was charged with first-degree intentional

homicide, and his counsel raised concerns regarding his competency

to proceed.         Majority op., ¶4.         After a hearing, the circuit court

found Green not competent, but that competency could be restored



       In neither the State's initial brief nor its reply brief
       1

did it argue to limit Scott in the way the majority now
accomplishes. The issue of whether Scott should be limited was
first raised by the court at oral argument, after which we ordered
supplemental briefing.
       2   Accordingly, I join part II.D of the majority opinion.

                                                 2
                                                           No.    2020AP298-CR.awb


with    medication.    Id.,    ¶5.     It   thus    entered      an    involuntary

medication order.      Id.     Green appealed and sought a stay of the

involuntary medication order pending appeal, which the circuit

court granted pursuant to Scott.           Id.

       ¶62   The State moved to lift the automatic stay and to toll

the statutory time period to bring Green to competency.                    Id., ¶6.

Both motions were granted by the circuit court and Green appealed.

Id.     As relevant here, the court of appeals reversed the circuit

court's tolling order, determining that the circuit court lacked

authority to toll the statutory time period to bring Green to

competency.    State v. Green, 2021 WI App 18, ¶2, 396 Wis. 2d 658,

957 N.W.2d 583.

       ¶63   After the State petitioned for review, the majority now

affirms the court of appeals' conclusion on tolling, determining

that "Wis. Stat. § 971.14(5)(a)1. is not subject to tolling in a

pretrial context."      Majority op., ¶3.           However, after ordering

supplemental briefing on the issue, the majority also concludes

that     Scott's   automatic    stay   "does       not   apply        to   pretrial
proceedings."      Id., ¶2.     It reaches this result because, in its

view:

       [T]he State's significant pretrial interests in bringing
       a defendant who meets each one of the factors set out in
       Sell v. United States to competency for trial and
       providing timely justice to victims outweigh upholding
       a defendant's liberty interest in refusing involuntary
       medication   at   the   pretrial   stage   of   criminal
       proceedings . . . .
Majority op., ¶2 (footnote omitted).




                                       3
                                                                        No.    2020AP298-CR.awb


                                               II

       ¶64    Adherence to the well-established liberty interest in

avoiding      the       unwanted     administration            of    antipsychotic       drugs

compelled our decision in Scott.                        Among the several issues we

decided      was    "whether       involuntary         medication       orders      should   be

stayed automatically pending appeal as suggested by Scott." Scott,

382 Wis. 2d 476, ¶42.

       ¶65    Answering          this    question         in    the         affirmative,     we

unanimously employed our superintending authority to "order that

involuntary medication orders are subject to an automatic stay

pending appeal."           Id., ¶43.         Explaining our rationale, we stated:

"The    reasoning          for   our    decision         is    simple——if        involuntary

medication orders are not automatically stayed pending appeal, the

defendant's         'significant'        constitutionally             protected       'liberty

interest'          in     'avoiding          the       unwanted       administration         of

antipsychotic drugs' is rendered a nullity."                          Id., ¶44 (citations

omitted).

       ¶66    Nothing about this holding in Scott indicated that it
was limited to postconviction proceedings.                          If we had wanted to so

limit it, we certainly could have, as we explicitly did with regard

to another of the issues we addressed in Scott.                                     Namely, in

addition to the question of an automatic stay, another question

presented in Scott was as follows:                      "May a circuit court require

a non-dangerous but incompetent defendant to be involuntarily

treated      to         competency      in     the      context        of     postconviction

proceedings . . . ?"               Scott,      382      Wis. 2d 476,          ¶10    (emphasis
added).       We answered this question with specific reference to

                                                   4
                                                                   No.   2020AP298-CR.awb


postconviction proceedings only:                    "Before a circuit court can

require         a    non-dangerous      but       incompetent   defendant        to   be

involuntarily           treated    to    competency        in      the    context      of

postconviction proceedings, the circuit court must follow the

procedure this court established in State v. Debra A.E., 188

Wis. 2d 111, 523 N.W.2d 727 (1994)."                   Scott, 382 Wis. 2d 476, ¶11

(emphasis added).

       ¶67      In contrast, our holding with regard to the automatic

stay contained no such caveat.                Indeed, Scott includes not even a

hint that such a limitation was desirable or necessary.3

       ¶68      More importantly, the reasoning behind the automatic

stay       in   Scott    applies   equally        to   pre-trial    proceedings       and

postconviction proceedings.              Again, the Scott court stated that

its rationale "is simple——if involuntary medication orders are not

automatically stayed pending appeal, the defendant's 'significant'

constitutionally protected 'liberty interest' in 'avoiding the

unwanted administration of antipsychotic drugs' is rendered a

nullity."           Id., ¶44 (citations omitted).




       The majority fosters confusion in its analysis with its
       3

statement that in pre-trial proceedings "Scott's automatic stay of
involuntary medication orders pending appeal is unsound in
principle and unworkable in practice" and its accompanying
citation to Johnson Controls, Inc. v. Employers Insurance of
Wausau, 2003 WI 108, ¶99, 264 Wis. 2d 60, 665 N.W.2d 257. Majority
op., ¶36. Johnson Controls presents the framework for when this
court should depart from stare decisis by overruling past
precedents. See Johnson Controls, Inc., 264 Wis. 2d 60, ¶¶94-100.
I question whether this analysis has any application to the present
case——the majority does not overrule Scott nor does any party
advocate for such a result.

                                              5
                                                         No.   2020AP298-CR.awb


     ¶69   I acknowledge that the State's interests in bringing a

defendant to competency may vary based on the procedural posture

of a case.     But the defendant's liberty interest in avoiding

unwanted medication is a constant.            As Green argues, such an

interest "would be rendered just as much a nullity without an

automatic stay pre-trial as it would postconviction."               In either

situation, when the defendant is forcibly medicated, the damage is

done.   See United States v. Williams, 356 F.3d 1045, 1055 (9th

Cir. 2004) (referring to an "order compelling a person to take

antipsychotic medication" as "an especially grave infringement of

liberty").

     ¶70   While   removing    the   automatic    stay   pre-trial     has   a

drastic effect on the interests of the defendant, leaving it in

place would have little effect on those of the State.                 Indeed,

under Scott the State retains the ability to move to lift the stay,

which it can do in short order.          Scott, 382 Wis. 2d 476, ¶45.

     ¶71   The majority correctly identifies the State's interest

in bringing a defendant to trial and achieving timely justice on
behalf of the victims.        Majority op., ¶¶31, 35.          These are of

course strong interests.      However, in the name of these interests

the majority tramples a defendant's constitutional rights rooted

in bodily autonomy.

     ¶72   Once a defendant is forcibly medicated, it is impossible

to undo such an intrusion.      We should be mindful to avoid ringing

a bell that cannot be unrung, especially where there exists a

process to lift the stay in the case where the State's interests
are as weighty as the majority claims.

                                     6
                                                No.   2020AP298-CR.awb


    ¶73   For the foregoing reasons, I respectfully concur in part

and dissent in part.

    ¶74   I am authorized to state that Justices REBECCA FRANK

DALLET and JILL J. KAROFSKY join this separate writing.




                                7
    No.   2020AP298-CR.awb




1